Citation Nr: 1019971	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-28 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fractured right (major) clavicle prior to 
March 10, 2009.

3.  What rating is warranted since March 10, 2009, for 
residuals of a fractured right (major) clavicle?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to 
January 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in January and June 2006.  The former continued 
the 20 percent rating of the right shoulder, and the latter 
denied entitlement to service connection for a left knee 
disorder.

The Veteran appeared at a March 2009 teleconference hearing 
before the undersigned Veterans Law Judge.  He also presented 
testimony at a local RO hearing before a decision review 
officer in March 2008.  Transcripts of the testimony at both 
hearings are associated with the claims file.

In April 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the 
specifically designated additional development as directed, 
continued to deny the claims, and returned the case to the 
Board for further appellate review.

The issue of what rating is warranted for residuals of a 
right clavicle fracture since March 10, 2009, is addressed in 
the REMAND portion of the document below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1995 rating decision denied entitlement to 
service connection for a left knee disorder due to the 
absence of a chronic in-service left knee disorder, and the 
absence of a then currently diagnosed disorder.  In the 
absence of an appeal the April 1995 rating decision is final.

2.  The evidence submitted since the April 1995 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

3.  Prior to March 10, 2009, residuals of a right clavicle 
fracture were not manifested by a limitation of right arm 
motion to midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  New and 
material evidence has not been received to reopen a claim for 
service connection for a left knee disorder.  The claim is 
not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 
and 2009); 38 C.F.R. § 3.156(a), 3.159 (2009).

2.  The requirements for an evaluation higher than 20 percent 
for residuals of right (major) fractured clavicle prior to 
March 10, 2009, were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45,, 4.7, 
4.71a, Diagnostic Code 5201 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
November 2005 for the increased rating claim, and in March 
2006 for the claim to reopen, of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The 
November 2005 letter did not provide notice of how disability 
ratings and effective dates are assigned, and the March 2006 
letter did not inform the Veteran of the requirements to 
reopen a claim.  Neither letter had any other deficiency.

The Board remanded the case in part for the RO to provide the 
Veteran content-compliant VCAA notice, particularly for the 
claim to reopen.  A May 2009 RO letter reiterated all facets 
of compliant VCAA notice and specifically informed the 
Veteran of the reasons his prior left knee claim was denied 
and what evidence was needed to reopen the claim.  The May 
2009 letter fully content- compliant.  See 38 C.F.R. 
§ 3.159(b)(1).  Further, the claims were reviewed on a de 
novo basis in the March 2010 supplemental statement of the 
case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board finds that any content deficiency in either the 
November 2005 or March 2006 letter did not prejudice the 
Veteran in the pursuit of his claim, as the evidence of 
record shows the statutory purposes of content-compliant 
notice were not frustrated.  First, as concerns the increased 
rating claim, the September 2006 statement of the case 
informed the Veteran of the specific rating criteria 
applicable to his claim for an increase and what evidence was 
needed to meet those criteria and how effective dates are 
determined.  A May 2008 RO letter reiterated the rating 
criteria and effective dates, and the May 2009 letter 
discussed how disability evaluations and effective dates are 
determined.  Thus, the Board finds a reasonable person would 
in fact have known precisely what is needed to prove the 
claims.  Further, the evidence shows the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his claims.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

As a result, any content-compliant VCAA error was not 
prejudicial and rendered harmless.  See Shinseki v. Sanders, 
___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board remand directed that additional private treatment 
records identified by the Veteran be obtained.  The May 2009 
letter specifically instructed the Veteran to obtain all 
relevant records from his private physician, unless he wanted 
VA to obtain them.  He was provided VA Forms 21-4142 to 
complete and return if he preferred VA obtain the records.  
No response was received.  While the Veteran may not have 
received full notice prior to the initial decision, after 
notice was provided he was afforded a meaningful opportunity 
to participate in the adjudication of the claims via the 
presentation of pertinent evidence and testimony.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Petition to Reopen--Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence. See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007);  see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Legal Background

In an August 1994 statement the Veteran noted he was involved 
in an in-service motor vehicle accident while driving a staff 
car.  He noted he injured both knees in the accident.  The 
Veteran asserted he was hospitalized "and had surgery on 
same."

The Veteran's involvement in two motor vehicle accidents 
during his active service is documented in his service 
records.  Service treatment records note the Veteran's 
treatment in March 1953 for a left leg abrasion above the 
knee after falling against a bed.  A May 1953 entry notes 
swelling and stiffness of the left knee with tenderness.  The 
diagnosis was an abrasion, and heat was prescribed as 
treatment.  There is no indication of any left knee surgery.

The service treatment records related to the Veteran's right 
shoulder injury note the right knee as the only lower 
extremity involved.  There is no evidence of a physical 
examination at separation.  The April 1956 VA examination 
report only noted a history of the right knee striking the 
dashboard in the vehicle accident.  There was no notation the 
Veteran complained of left knee pain or any pertinent 
findings.

An April 1995 rating decision denied the claim as not well 
grounded.  The RO determined there was neither evidence of 
any chronic residuals following the 1953 events, nor evidence 
of a medical link between a currently diagnosed left knee 
disorder and the Veteran's active service.  A May 1995 letter 
notified the Veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate that he 
did not receive the May 1995 letter, or any record that the 
U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
notice of disagreement with that decision.  Thus, the April 
1995 rating decision became final and binding on the Veteran.  
38 U.S.C.A. § 7105.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is 
filed as required by regulation, the action or determination 
becomes final, and the claim will not be reopened except as 
provided by applicable regulation.  Id.  One means by which a 
final disallowed claim may be reopened is upon submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  "New" evidence means more than evidence that has 
not previously been included in the claims folder.  The 
evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 
273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  Moreover, 
if it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether 
evidence is new and material, any new evidence submitted is 
presumed credible-that is, it is not tested for weight and 
credibility.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Analysis

The evidence added to the record since the 1995 decision 
consists of the Veteran's private and VA treatment records 
and his hearing testimony.  The medical evidence added to the 
record pertains only to the Veteran's service-connected right 
knee.  There is neither a notation of a left knee disorder 
nor any opinion linking a current left knee disorder to the 
Veteran's active service.

At the RO hearing the Veteran noted both of his knees were 
swollen after the accident and, even though his knees 
bothered him after service, he did not seek medical treatment 
but dealt with his symptoms.  His comments on the left knee 
at the Board video conference were brief: he essentially 
reiterated his assertion that his left knee was injured in 
the 1955 accident.

The Board finds the evidence added to record is neither new 
nor material.  The Veteran's sworn testimony was not before 
the rating board in 1995, but it does no more than reassert 
the factual basis which was rejected in the April 1995 rating 
decision.  Thus, it is redundant.  As already noted, the 
medical records added to the file provide no relevant insight 
into the etiology of any current left knee disorder.  Thus, 
new and material evidence has not been received to reopen the 
claim.  38 C.F.R. § 3.156(a).  The benefit sought on appeal 
is denied.



Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a May 1956 rating decision granted entitlement 
to service connection for residuals of right clavicle 
fracture and assigned an initial noncompensable evaluation, 
effective February 1956.  A June 2000 rating decision granted 
a 20 percent rating, effective December 1999.  VA received 
the Veteran's current claim for an increased rating in 
November 2005.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  See 38 C.F.R. § 4.71a.  
A distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  In the instant case, 
the examination reports reflect the Veteran is right handed, 
which means that his right shoulder is the dominant shoulder.  
The RO granted entitlement to service connection under 
Diagnostic Code 5203, and added Diagnostic Code 5201, which 
rates on the basis of limitation of motion, while processing 
his appeal.  A hyphenated code is used when a rating under 
one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation.  
See 38 C.F.R. § 4.27.

Diagnostic Code 5201 provides for a 20 percent evaluation for 
both the minor and major side for limitation of motion to 
shoulder level.  A 30 percent evaluation is warranted for the 
major side when range of motion is limited to midway between 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Dislocation of the clavicle or clavicle nonunion with 
loose movement warrants a 20 percent evaluation.  Diagnostic 
Code 5203.

The December 2005 VA examination report notes the Veteran is 
right handed, and that he complained of constant right 
clavicular shoulder pain with weakness but no locking or 
instability.  He noted once-a-week flare-ups over the prior 
12 months, which lasted about a half hour.  The pain was 
described as worse in the morning, with cold damp weather, 
when lifting more than two pounds, and with prolonged use.  
He denied using slings or braces.  Aspirin, Tylenol, rest and 
heat provided relief.  He reported retiring as a truck driver 
in 1991.  He was able to bathe, clean, and dress himself, but 
he reported that all other activities of daily living were 
performed by his wife.  

Physical examination revealed the Veteran to have difficulty 
removing his clothing due to right shoulder pain.  There were 
no clinical signs of atrophy, and motor function was 4/5.  
Range of motion, measured with goniometer, revealed active 
and passive forward flexion and abduction from 0 to 120 
degrees; internal rotation from 0 to 30 degrees; and external 
rotation from 0 to 70 degrees.  Repetitive use did not reveal 
an additional loss of motion due to pain, fatigue, weakness, 
or lack of endurance.  There were no signs of instability.  
The examiner noted that September 2003 x-rays revealed 
moderate degenerative joint disease.  The examiner diagnosed 
a right shoulder strain and status post-left clavicle 
fracture.

The objective findings on clinical examination show the 
Veteran's right shoulder to have more nearly approximated the 
assigned 20 percent evaluation as of the December 2005 
examination.  38 C.F.R. § 4.7.  A higher rating was not met 
or approximated since the Veteran's range of motion of 0 to 
120 degrees was significantly better than midway between the 
side and shoulder level.

The Veteran did not assert any particular basis in his notice 
of disagreement for a higher rating.  Another examination was 
conducted.  The February 2008 examination report notes the 
examiner conducted a review of the claims file.  The Veteran 
complained of severe constant right shoulder pain.  He 
continued to deny using a sling.  The appellant noted 
difficulty in overhead use and lifting more than five pounds 
due to shoulder pain as it concerned his activities of daily 
living.  The Veteran denied any flare-ups.  Physical 
examination revealed forward flexion and abduction from 0 to 
110 degrees, with evidence of mild or minimal pain from 100 
to 110 degrees.  Internal and external rotation was from 0 to 
90 degrees.  Repetitive use did not result in any additional 
loss of motion due to pain, weakness, fatigue, or lack of 
endurance.  The examiner diagnosed shoulder strain with 
arthritis mildly active at the time of the examination.

As was the case with the 2005 examination, objective clinical 
findings show the Veteran's right shoulder continued to most 
nearly approximate the assigned 20 percent evaluation.  
38 C.F.R. § 4.7.  Entitlement to a higher rating was not met 
or approximated, as the range of right shoulder motion 
exceeded both 25 degrees from the side and midway between the 
side and shoulder level.  See, i.e., 38 C.F.R. § 4.71a, Plate 
I.  Further, the examiner specifically noted no additional 
loss of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  
There was no scapulohumeral symptomatology.  Private 
physician records note the Veteran's complaints of shoulder 
pain but do not note any range of motion values or other 
findings that would support a higher rating.  Thus, the Board 
finds the Veteran's right shoulder injury residuals have most 
nearly approximated the assigned 20 percent rating throughout 
this rating period.  38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  The benefit sought on appeal is 
denied.

The Board has considered whether referral for consideration 
of an increased rating on an extraschedular basis is 
warranted but finds the rating criteria considered in this 
case reasonably describe the Veteran's disability level and 
symptomatology.  As a result, his disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by his right shoulder injury residuals and 
discussed above are included in the schedular rating 
criteria.  Thus, the Veteran's right shoulder disability does 
not present with an exceptional disability picture.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board 
finds no factual basis for considering the other facets of 
the extraschedular criteria for this portion of the appeal 
period.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

ORDER

New and material evidence has not been received to reopen a 
claim of service connection for left a knee disability.  The 
petition to reopen is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a fractured right (major) clavicle for the 
period prior to March 10, 2009, is denied.


REMAND

At his March 10, 2009 Board hearing the appellant testified 
that he believed his right shoulder symptoms had worsened 
since the last VA examination in 2008.  He specifically 
testified that he had increased pain, and decreased motion.  
See Board Transcript, p. 7.  The April 2009 remand did not 
specifically direct another examination but left it to the 
AMC to determine based on the results of the additional 
development.  Nonetheless, the Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  VAOPGCPREC 11-95 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Increased 
pain and approximating range of motion are matters within the 
purview of lay observation.  See 38 C.F.R. § 3.159(a)(2).  
Thus, the Veteran's testimony was competent evidence of a 
worsening of his symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for a right shoulder 
disorder since March 10, 2009.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Regardless of whether additional 
records are obtained, the AMC/RO shall 
arrange a VA examination of the Veteran to 
determine the current severity of his right 
shoulder injury residuals.  All indicated 
diagnostic tests should be conducted.  The 
claims folder should be made available to 
the examiner for review as part of the 
examination.

Aside from addressing the range of right 
shoulder motion, the examiner is to address 
the extent, if any, of functional loss of 
use of the right shoulder due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

5.  Then review the Veteran's claim for the 
period beginning on March 10, 2009, de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


